UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4990


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

SANDRA D. DEAN,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:09-cr-00893-HFF-2)


Submitted:   June 23, 2011                  Decided:   July 15, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Bradley Bennett, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant. William Jacob Watkins, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sandra D. Dean pled guilty to conspiracy to possess

with intent to distribute methamphetamine.                         The district court

sentenced     her      to     ninety-six      months’       imprisonment.              Dean’s

counsel filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), stating that, in counsel’s view, there are

no meritorious issues for appeal, but questioning whether Dean’s

sentence    was     reasonable.           Dean     has     filed      a   pro    se    brief

challenging       factual         statements     in       the    presentence          report,

asserting     that      she       was   promised      a    downward       departure        for

assistance,      and    contending       that    her      counsel     was   ineffective.

Finding no reversible error, we affirm.

            In the absence of a motion to withdraw a guilty plea,

this court reviews the adequacy of the guilty plea pursuant to

Fed. R. Crim. P. 11 for plain error.                            See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                      Our     review      of   the

transcript of the plea hearing leads us to conclude that the

district court fully complied with Rule 11 in accepting Dean’s

guilty plea.        The court ensured that Dean understood the charge

against    her    and       the   potential     sentence        she   faced,      that     she

entered her plea knowingly and voluntarily, and that the plea

was   supported      by     an    independent      factual       basis.         See    United

States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

Accordingly, we affirm Dean’s conviction.

                                            2
             We have also reviewed Dean’s sentence and determine

that it was properly calculated and that the sentence imposed is

reasonable.      See Gall v. United States, 552 U.S. 38, 51 (2007);

see United States v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010).

The district court followed the necessary procedural steps in

sentencing Dean, appropriately treated the Sentencing Guidelines

as advisory, properly calculated and considered the applicable

Guidelines range, and weighed the relevant 18 U.S.C. § 3553(a)

(2006) factors.            An extensive explanation is not required as

long as the appellate court is satisfied “‘that [the district

court] has considered the parties’ arguments and has a reasoned

basis for exercising [its] own legal decisionmaking authority.’”

United   States       v.   Engle,      592   F.3d     495,    500    (4th    Cir.       2010)

(quoting     Rita     v.     United    States,      551      U.S.    338,    356    (2007)

(“[W]hen a judge decides simply to apply the Guidelines to a

particular case, doing so will not necessarily require lengthy

explanation.”)); see also United States v. Johnson, 445 F.3d

339, 345 (4th Cir. 2006) (explaining that a district court need

not “robotically tick through” each subsection of § 3553(a)).

Here,    after      hearing      the     argument      of     counsel        as    to    the

application      of    the    sentencing         factors,     the    court    imposed      a

sentence in the middle of the applicable Guidelines range.                               The

court specifically noted that Dean and her husband were within

the   same   advisory        Guidelines      range,    but,    due    to     her   greater

                                             3
criminal history, Dean received a higher sentence.                              We conclude

the district court did not abuse its discretion in imposing the

chosen sentence.          See Gall, 552 U.S. at 41; United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying appellate

presumption of reasonableness to within-Guidelines sentence).

            In     her    pro    se     brief,     Dean     contends       that     she    only

purchased Sudafed and did not manufacture methamphetamine and

did not know the co-defendants.                    These statements do not negate

her knowing and voluntary guilty plea to conspiracy.                              See United

States v. Banks, 10 F.3d 1044, 1054 (4th Cir. 1993) (“[O]ne may

be a member of a conspiracy without knowing its full scope, or

all its members, and without taking part in the full range of

its activities over the whole period of its existence.”).

            Also     in    her    pro     se   brief,       Dean      contends      that    she

should have received a downward departure due to her cooperation

with authorities.         Absent a cooperation agreement and promise of

such   a   departure,      a     downward      departure        based      on   substantial

assistance    is    within       the    discretion        of    the    Government.          The

record evinces no abuse of discretion.

            The final issue asserted in Dean’s pro se brief is

that   counsel     provided       constitutionally             ineffective        assistance

with   respect       to    her         sentencing      by       only       discussing       the

presentence      investigation          report      with       her    by    phone    and    by

failing to have a corrected version of the presentence report

                                               4
prepared.     Claims of ineffective assistance of counsel are not

cognizable       on   direct     appeal       unless      the     record     conclusively

establishes      counsel’s       constitutionally              inadequate    performance.

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

Because the record does not conclusively demonstrate that Dean’s

counsel was ineffective, we decline to consider this claim on

direct appeal.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      This       court    requires         that    counsel      inform   Dean,       in

writing,    of    the    right       to    petition      the    Supreme     Court    of   the

United    States      for   further        review.        If    Dean     requests    that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                          Counsel’s motion must

state that a copy thereof was served on Dean.                            We dispense with

oral   argument       because        the    facts     and      legal     contentions      are

adequately       presented      in    the    materials          before    the   court     and

argument would not aid the decisional process.

                                                                                    AFFIRMED




                                              5